Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/10/21 have been fully considered but they are not persuasive. The applicant argued the amendments are not new matter. The applicant has further argued that Asai fails to teach a protective element which is entirely spaced away from the housing and the coil device and is not opposite the housing. The examiner respectfully disagrees.
The applicant’s amendments are new matter, which is very clear by comparing the applicant’s drawings to the amended claim limitations. See below:

    PNG
    media_image1.png
    455
    711
    media_image1.png
    Greyscale

As can be seen, item 9 (seems to include 19, 16, 22) is the housing according to the specification. The coil is 12 including elements 13 according to the specification. The protective 
As for the applicant’s arguments on the prior art, the examiner notes that elements 15 and 19, which protective element 21 is mounted, appear flush or further down than coil 11 [further down meaning closer to the ground than 11]. 15 and 19 are also shown as distinct elements from element 9, the housing portion upon which the coil housing is mounted. Therefore, vertically, the protective element is spaced away from the housing via at least the bolts and elements 15 and 19. Furthermore, horizontally, protective element 21 is spaced away from the coil housing and housing 9/5 as is clear from looking at Figs. 4-7. As for the applicant’s cited portions of ¶’s [29, 30], when looking at the relevant portions and comparing it to the cited Fig. 7, it is clear that the “bolt” is not attached to the magnetic shield plate 21, but rather bolting the coil down. Therefore, the applicant’s argument with respect to that part is respectfully refuted. Lastly, 21 is opposite from 9, as again seen from Figs. 4-7, where Fig. 4 makes it clear that it is located at a point further down [i.e. closer to the road/ground] than the coil, which, when viewed from a diagonal plane, is then on an opposite side (applicant could make an amendment saying opposite side which is perpendicular to flat ground to make a distinction). Therefore, the applicant’s arguments have been respectfully refuted.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the new limitations of Claim 12 (housing is between the protective element and the coil device) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 12-18 and 20-21 are objected to because of the following informalities: 
The applicant’s amendment appears to have a typographical error, as they amended to state “the housing is between the protective element and the coil device” while claiming “protective element which covers at least the coil device on a surface opposite from the .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-18 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant’s amendments are new matter, which is very clear by comparing the applicant’s drawings to the amended claim limitations. See below:

    PNG
    media_image1.png
    455
    711
    media_image1.png
    Greyscale

As can be seen, item 9 (seems to include 19, 16, 22) is the housing according to the specification. The coil is 12 including elements 13 according to the specification. The protective element is 7 according to the specification. Therefore, the housing cannot be between the protective element and the coil device as was amended, unless the applicant has some supporting disclosure (notice of such a disclosure was absent from the applicant’s arguments).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 16, 21, and 22 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Asai (USPGPN 20190341817).
Independent Claim 12, Asai discloses an energy storage device for a motor vehicle (¶’s [01, 02] & abstract makes it clear that the vehicle body is the housing for the energy storage device), comprising: a housing (housing shown in Fig. 1, which is the top portion, see ¶’s [16-19]) and at least one energy storage mounted in the housing (as wireless charging is described, and a battery is described to be conventionally known to be charged, it is both inherent and obvious to a person having ordinary skill in the art that a battery is present in the vehicle housing, see ¶’s [01, 02, 37]), wherein a coil device (11 & 41, including housing 37, 61, 67, 63, see Figs. 1-7) is provided, which is designed for inductively supplying energy via an external magnetic field in order to charge the energy storage (induction described in ¶[04], while coil is described throughout, thus it inherently describes these limitations, or in the alternative, one having ordinary skill in the art would understand that these features are taught, see e.g. ¶’s [07-09]) and is arranged on an outer surface of the housing (Fig. 1 is described as the bottom of the vehicle, thus the coil being arranged as shown in Figs. 1-7 would mean it is on the outer surface of the vehicle body housing), and a protective element which covers at least the coil device on a surface opposite from the housing, wherein the housing is between the protective element and the coil device (see claim objection interpretation), and the protective element is entirely spaced away from the housing and the coil device (bolt shield portions 33, which is a unique part of 
The applicant has further argued that Asai fails to teach a protective element which is entirely spaced away from the housing and the coil device and is not opposite the housing. The examiner respectfully disagrees.
As for the applicant’s arguments on the prior art, the examiner notes that elements 15 and 19, which protective element 21 is mounted, appear flush or further down than coil 11 [further down meaning closer to the ground than 11]. 15 and 19 are also shown as distinct elements from element 9, the housing portion upon which the coil housing is mounted. Therefore, vertically, the protective element is spaced away from the housing via at least the bolts and elements 15 and 19. Furthermore, horizontally, protective element 21 is spaced away from the coil housing and housing 9/5 as is clear from looking at Figs. 4-7. As for the applicant’s cited portions of ¶’s [29, 30], when looking at the relevant portions and comparing it to the cited Fig. 7, it is clear that the “bolt” is not attached to the magnetic shield plate 21, but rather bolting the coil down. Therefore, the applicant’s argument with respect to that part is respectfully refuted. Lastly, 21 is opposite from 9, as again seen from Figs. 4-7, where Fig. 4 makes it clear that it is located at a point further down [i.e. closer to the road/ground] than the coil, which, when viewed from a diagonal plane, is then on an opposite side (applicant could make an amendment saying opposite side which is perpendicular to flat ground to make a distinction). Therefore, the applicant’s arguments have been respectfully refuted.
Dependent Claim 16, Asai discloses the coil device has a magnetically conductive support, by which it is fastened to the housing (ferrite 43 is fastened to housing via 13, which being a metal bolt, is inherently and/or obviously magnetically conductive as well).
Dependent Claim 21, Asai discloses a motor vehicle including an energy storage device according to claim 12 (¶’s [01, 02] & abstract makes it clear that there is a motor vehicle having an energy storage device).
Dependent Claim 22, the energy storage device is arranged in the underbody of the motor vehicle and/or extends at least in sections between two wheel axles of the motor vehicle (see Fig. 1, which is described as the underbody of the vehicle).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asai (USPGPN 20190341817) in view of Widmer et al (USPGPN 20150170833).
Dependent Claims 13-15, Asai teaches a coil device where voltage can be induced via the magnetic field (coil described for induction, as described above).
Asai is silent to the coil device has at least one circular conductor track (with respect to [wrt] Claim 13), the conductor track is formed from a copper sheet and/or a copper-mesh material (wrt Claim 14), and a second conductor track is provided, which is guided in directions opposite the first conductor path (wrt Claim 15).
Widmer teaches the coil device has at least one circular conductor track (see Figs. 4-5D, & 8A-27C, which show at least one circular conductor track of the coil), the conductor track is formed from a copper sheet and/or a copper-mesh material (¶[122] describes the coils 320 & 330 of Figs. 17A, 17B, & 25-26D of having at least 1 turn [i.e. could have a single turn], where a single turn coil as shown in the Figs. is what one having ordinary skill in the art would call a sheet, while ¶[117] describes this sheet coil as being made of copper), and a second conductor track is provided, which is guided in directions opposite the first conductor path (Figs. 8A, 8B, 10, 13A-17B, & 25-27C). Widmer teaches the tracks shown in Fig. 8A provide optimum space utilization and good performance (¶[104]).
It would have been obvious to a person having ordinary skill in the art to modify Asai with Widmer to provide improved space utilization and performance.
Dependent Claim 20, Asai is silent to the protective element is made of a diamagnetic, paramagnetic or magnetically neutral material (does not disclose the type of material)
Widmer teaches the protective element is made of a diamagnetic, paramagnetic or magnetically neutral material (plastic is magnetically neutral; ¶’s [88-90]). One having ordinary skill in the art understands that plastic material is more pliable and resilient than metal materials (able to take more dents and not affected by rust from things like salt which is picked up while driving), which would serve to improve the durability of the protective element.
It would have been obvious to a person having ordinary skill in the art to modify Asai with WIdmer to provide improved durability.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Kaczmar et al (USPGPN 20160270271), as evidenced by Widmer, the German PTO NPL document (filed 24-4-2017 by examiner Konrad Herrmann, NPL filed with the 2-6-2019 IDS), hereinafter Herrmann, Dalmia et al (USPGPN 20110291789), Kim et al (USPGPN 20150054455), and Hur et al (USPGPN 20180006366)
Dependent Claims 17 and 18, 
Asai is silent to the support is formed from an elastically deformable substrate material with ferrite admixtures, the substrate material is an elastomer.
Kaczmar teaches the support is formed from an elastically deformable substrate material with ferrite admixtures, the substrate material is an elastomer (¶[58] describes a substrate 1 [of the only figure] with both thermoplastic rubber, i.e. elastomer, with an admixture of ferrite for a system which absorbs electromagnetic waves, i.e. similar to inductive power transfer). Herrmann provides evidence that elastically deformable substrates perform the desire of Widmer to protect elements from mechanical damage (see page 5 of the NPL document, citing ¶[89] of Widmer). Dalmia provides evidence that a coil substrate could include both ferrite and elastic/flexible/deformable epoxy on substrate 102 (¶[37]). Hur provides evidence that a coil substrate could include either ferrite or rubber [elastomer] (¶[32]). Kim provides evidence that a coil is placed on a ferrite sheet using both elastic and flexible material, where this ferrite sheet is the substrate (Fig. 45, ¶[226]). One having ordinary skill in the art would agree with Herrmann’s reasoning that an elastic substrate, rather than a possibly only ferrite substrate, would be advantageous as it would protect the system from mechanical damage and allow for easier storing of the coil which is moveable in Fig. 5D.
It would have been obvious to a person having ordinary skill in the art to modify Asai with Kaczmar to provide improved protection from damage.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859